Name: Council Regulation (EEC) No 3020/79 of 20 December 1979 temporarily and partially suspending the autonomous Common Customs Tariff duties on certain species of fish
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 340/3 COUNCIL REGULATION (EEC) No 3020/79 of 20 December 1979 temporarily and partially suspending the autonomous Common Customs Tariff duties on certain species of fish THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas the amount of fish of certain species landed by the Community fishery fleet is currently inadequate to meet the needs of the Community processing industry ; Whereas, in view of these supply difficulties the autonomous Common Customs Tariff duties on the fish concerned should be suspended from 1 January to 30 June 1980 at the level of 9% , HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 30 June 1980 the autonomous Common Customs Tariff duties on the products listed in the Annex shall be suspended at the level of 9% . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1979 . For the Council The President J. TUNNEY No L 340/4 Official Journal of the European Communities 31 . 12 . 79 ANNEX CCT heading No Description ex 03.01 B I h ) ex 03.01 B I k ) ex 03.01 B I q ) ex 03.01 B II a ) and B II b ) 1 ex 03.01 B II a ) and B II b ) 3 ex 03.01 B II a ) and B II b ) 7 Cod (Gadus morrhua or Gadus callarias), fresh , chilled or frozen , whole , headless or in pieces , intended for processing (a ) ( b ) Haddock, fresh, chilled or frozen , whole, headless or in pieces, intended for processing (a ) (b ) Hake (Merluccius spp ), fresh , chilled or frozen, whole , headless or in pieces, intended for processing ( a ) ( b ) Fillets of cod (Gadus morrhua or Gadus callarias), fresh , chilled or frozen, intended for processing ( a ) (b ) Fillets of haddock , fresh , chilled or frozen , intended for processing ( a ) ( b ) Fillets of hake (Merluccius spp), fresh , chilled or frozen , intended for processing ( a ) ( b ) ( a ) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or "more of the following treatments :  cleaning, gutting, heading, tailing,  cutting ( excluding filleting or cutting of frozen blocks),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption . (b ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .